DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 are objected to because of the following informalities.
Regarding claim 4, the clause “comprising first unit layers of at least two layers” is grammatically awkward. It is recommended that the clause be amended to “comprising at least two first unit layers”.
Regarding claim 4, the clause “the second MIM capacitor is formed in the second layer identical with the one or more first unit layers” is grammatically awkward. It is recommended that the clause be amended to “the second MIM capacitor is formed in the second layer, which comprises one or more layers that are identical with one or more of the first unit layers”.
Regarding claim 5, the clause “comprising second unit layers of at least two layers” is grammatically awkward. It is recommended that the clause be amended to “comprising at least two second unit layers”.
Regarding claim 5, the clause “the first MIM capacitor is formed in the first layer identical with the one or more second unit layers” is grammatically awkward. It is recommended that the clause be amended to “the first MIM capacitor is formed in the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “within the first region” contradicts the language of claim 1, which uses the term “first region of a substrate” and states that the first MIM capacitor is formed in “a first layer over the substrate”. The phrase “within the second region” also contradicts the language of claim 1, which uses the term “second region of a substrate” and states that the second MIM capacitor is formed in “a second layer over the substrate”. It is recommended that claim 1 be amended to indicate that the first region is not limited to the substrate (corresponding to the regions CH, IP, ES seen in the Figures). An example of such an amendment is “a first circuit formed in a substrate on a chip, and within a first region”.
Regarding claim 13, the phrase “first region of a substrate” contradicts the later language “a first MIM capacitor formed in a first layer over the substrate within the first region” (emphasis added). It is recommended that the claim be amended to indicate over the substrate within the second region” (emphasis added). It is recommended that the claim be amended to indicate that the second region is not limited to the substrate (corresponding to the regions CH, IP, ES seen in the Figures). An example of such an amendment is “a data processing circuit formed in a substrate on a chip, and within a second region”. Claims 14-15 depend from claim 13 and share the rejection.
Regarding claim 14, the limitations “the first MIM capacitor is formed within the first region” and “the second MIM capacitor is formed within the second region” contradict the language of claim 13 of “a first MIM capacitor formed in a first layer over the substrate” (emphasis added) and “a second MIM capacitor formed in a second layer over the substrate” (emphasis added), as explained regarding claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0134917 A1 (“Li”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Li teaches a driving integrated circuit ([61]; Figs. 2-8) for a display ([61]):
a first circuit formed in a first region of a substrate on a chip ([38]-[44]; Figs. 2-6);
a second circuit formed in a second region of a substrate on the chip ([38]-[44]; Figs. 2-6);
a first MIM capacitor formed in a first layer over the substrate and having a first capacity for the first circuit ([38]-[44]; Figs. 2-6); and
a second MIM capacitor formed in a second layer over the substrate and having a second capacity for the second circuit ([38]-[44]; Figs. 2-6),
wherein the first capacity is formed to be greater than the second capacity ([38]-[44]; Figs. 2-6).
Regarding claim 3, Li teaches wherein the first layer in which the first MIM capacitor is formed and the second layer in which the second MIM capacitor is formed are different layers ([38], [40]-44]; Figs. 2, 4-6). 
Regarding claim 4, Li teaches wherein: the first MIM capacitor is formed in the first layer comprising first unit layers of at least two layers, and the second MIM capacitor is formed in the second layer identical with the one or more first unit layers ([38]-[39], [43]-[44]; Figs. 2, 3, 6).
Regarding claim 5, Li teaches wherein: the second MIM capacitor is formed in the second layer comprising second unit layers of at least two layers, and the first MIM capacitor is formed in the first layer identical with the one or more second unit layers ([38]-[39], [43]-[44]; Figs. 2, 3, 6).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692